This appeal on questions of law and fact seeks to vacate a delinquent tax sale of plaintiff's property. The case was tried in this court on an agreed statement of facts.
On August 14, 1946, the plaintiff, then known as Veronica S. Akuszewski, became the owner of certain real estate through a property settlement agreement with her husband in an action in which a decree of divorce was entered. The property consists of two parcels, one facing on Harvard Avenue, bearing permanent parcel No. 136-8-16, and the other facing on Cassius Avenue, bearing permanent parcel No. 136-8-10 on the records of the Auditor of Cuyahoga County, the rear lines of each parcel, except for the difference in width of the respective parcels, being the same.
The deed from the plaintiff's husband described both parcels as one, by metes and bounds. The Harvard Avenue parcel is improved with a residence which plaintiff occupies as her home and is known as 9607 Harvard Avenue. The backyard of that residence extends from the rear of the residence to Cassius Avenue, which includes all of Parcel No. 136-8-10.
When the deed to plaintiff was filed for record, the auditor noted the change of title as to both parcels, and, as set forth in the agreed facts, "she [the plaintiff] notified the county treasurer of the fact. Her name was then Akuszewski. Thereafter she received seminannually in the mail a bill for her real estate taxes. Each of such real estate tax bills was promptly paid by the plaintiff when due and none of said real estate tax bills was at any time delinquent." The agreement of facts then provides that the tax bills received were for the Harvard Avenue parcel *Page 193 
listed by the auditor as permanent parcel No. 136-8-16, and that no tax bills were received or paid for parcel No. 136-8-10 on the auditor's duplicate. The plaintiff's husband, before the divorce, paid the taxes on both parcels without default. Thereafter, the taxes became delinquent, for the reasons stated, on parcel No. 136-8-10, whereupon this lot was forfeited to the state in the manner provided by law and in like manner thereafter sold at forfeited land sale.
It is the claim of the plaintiff that the fact that there were two parcels of land included in her deed as carried on the public records of land in Cuyahoga County was not known to her, and that the Treasurer of Cuyahoga County, in sending a tax bill for the lot facing on Harvard Avenue and not including the tax bill for the Cassius Avenue lot, after she advised the treasurer that she was the owner of the property, was misleading to her and led her into believing she owed only the taxes represented by the bill she received, and that the Treasurer of Cuyahoga County is now estopped from claiming that the taxes on the Cassius Avenue frontage were not paid.
The legal theory of plaintiff's case is estoppel. Estoppel is defined in Black's Law Dictionary (2d Ed.) as follows:
"A bar or impediment raised by the law, which precludes a man from alleging or from denying a certain fact or state of facts, in consequence of his previous allegation or denial or conduct or admission, or in consequence of a final adjudication of the matter in a court of law."
Equitable estoppel is defined in the same work as:
"* * * estoppel which equity puts upon a person who has made a false representation or a concealment of material facts, with knowledge of the facts, to a party ignorant of the truth of the matter, with the intention that the other party should act upon it, and with the result that such party is actually induced to act upon it, to his damage."
The stipulated facts do not bring this action within the elements of either estoppel or equitable estoppel as thus defined. The stipulations of fact show that the property faces on two residence streets in the city of Cleveland with the back line of each lot abutting the other for the width of (40 feet) the lot facing on Cassius Avenue. These two parcels or lots had separate *Page 194 
parcel numbers on the maps and permanent card records of real property in Cuyahoga County as recorded on the official records in the auditor's office. There is no claim that the parcel numbers on these lots were incorrect or not properly kept. The plaintiff's husband had experienced no trouble in paying the taxes on both lots and had done so prior to the transfer of the property to the plaintiff in 1946. The plaintiff's husband made out the deed for the two lots by a metes and bounds description which the plaintiff accepted and caused to be recorded. Neither the county treasurer nor the auditor directed this manner of transferring the property. The stipulations of facts then provided:
"When the plaintiff acquired title to the premises under the aforesaid warranty deed, she notified the county treasurer of the fact. * * * Thereafter she received semi-annually in the mail a bill for her real estate taxes."
It is also stipulated that she lived in the house on the Harvard Avenue parcel, known as 9607 Harvard Avenue. There is no stipulation that the county treasurer was requested to mail any or all of plaintiff's tax bills or that a description of the parcels intended was given, nor is there a stipulation that any request was made to have the two parcels deeded to the plaintiff put under a single permanent number so that only one tax bill would be made out. A property owner owes the duty and must be charged with the responsibility of doing the things necessary to preserve his interest in property. Paying taxes is one of these duties, and unless the owner of property is directly misled by an affirmative act of a public official, which act the official is charged by law to perform, a property owner cannot seek relief from his own failure to protect his own interests. The doctrine of estoppel can have no application where loss results from the failure of the owner to carry out his legal duty and such failure is not induced by the wrongful acts of a county official.
The last paragraph of Section 323.13, Revised Code, authorizing the mailing of tax bills, provides:
"Failure to receive any bill required by this section does not excuse failure or delay to pay any taxes, special assessments, or other charges shown on such bill or avoid any penalty, interest, or charge for such delay." *Page 195 
It is not to be denied that a county auditor may be estopped from enforcing a tax lien by his conduct or that of the treasurer because of error in keeping the public records. The case ofCleveland Trust Co. v. Boyle, Treas., 55 Ohio App. 54,8 N.E.2d 574, cited by the plaintiff, is a case in point. In that case the treasurer's duplicate showed the taxes had been paid, when in fact they were unpaid. The right of the treasurer to assert a lien for the taxes carried as paid on the tax duplicate, which in fact were not paid, as senior to the rights of a mortgagee, relying on such record, was denied by the application of the doctrine of estoppel. There can be no doubt about the authority of that case being sustained by the great weight of authority. But the facts in the instant case do not bring it within the rule. The public records here are correct. Neither the treasurer nor the auditor has done anything to mislead the plaintiff. The act which underlies the plaintiff's unfortunate position is that she accepted a deed which included two parcels of real estate without requesting that the permanent parcel numbers be changed or demanding tax bills for the property identified by such permanent numbers as her husband had done prior thereto. The judgment of this court should be the same as in the trial court, that is, a decree for defendants.